DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 26, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-15, 17-18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima et al (US 2003/0203624) in view of Kanamaru et al (US 2012/0094491).
Sameshima et al disclose a composition capable of using an etching solution comprising an oxidizer, an organic acid and a metal corrosion inhibitor, such as benzotriazole (BTA) and water [0023].
Sameshima et al also disclose that the organic acid comprises fumaric acid [0029],[0030]; and aforesaid fumaric acid reads on the claimed unsaturated carboxylic acid.
Sameshima et al appears to disclose that the composition may not include a fluoride and a polymer containing compound; and therefore, the composition is free of such compounds.
Unlike the instant invention, Sameshima et al disclose above that the unsaturated carboxylic acid is fumaric acid except the unsaturated carboxylic is crotonic acid as recited in the claim 1.
However, in the same field of endeavor, Kanamaru et al disclose the use of an organic acid in a composition, where the fumaric acid and the crotonic acid are functional equivalent [0097].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Kanamaru et al’s teaching of using crotonic acid into Sameshima et al’s teaching because both the fumaric acid and the crotonic acid are functional equivalent as taught by Kanamaru et al.	
Examiner pointed out that the modified Sameshima et al’s composition have all the components as required in the instant invention and is capable of performing the intended use of such composition, namely as an etching solution, unless applicants show on the contrary.
With regards to claim 2, Sameshima et al disclose the pH of the composition is within a range from 4.0 to 7.0 [0029]; and aforesaid teaching overlaps the claimed pH range between 0-7; and overlapping ranges are prima facie obvious, MPEP 2144.05.
With regards to claims 3-4 and 25, Sameshima et al disclose that the oxidizer is hydrogen peroxide of about 30% by volume of hydrogen peroxide (H.sub.2O.sub.2 concentration: 30 wt %) [0070]; also discloses that composition comprises 20% by weight of aqueous hydrogen peroxide [0090]; and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
With regards to claims 5-6, the above teaching discloses above that crotonic acid comprises a carboxylic acid having four carbon atoms as the chemical formula of Crotonic acid (C4H6O2).
With regards to claim 7, Sameshima et al disclose that the concentration of organic acid is 0.1% and 0.15% (see, [0119], Figure 11). However, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
With regards to claims 8-12, Sameshima et al disclose that the corrosion inhibitor includes, for example, BTA, imadazole, benzimidazole, naphtotriazole, benzotriazole and derivatives thereof [0032]; and 0.2% by weight of BTA as a first corrosion inhibitor, 0.04% by weight of imidazole as a second corrosion inhibitor [0116].
With regards to claim 14-15, Kanamaru et al disclose pH adjustment with an acid [0099].
With regards to claims 17-18, Kanamaru et al disclose the composition further comprises an organic solvent may be added to the CMP polishing liquid when so required. The organic solvent may be used as a solubilizing agent for a component which is hardly soluble to water or for the purpose of improving wettability of the CMP polishing liquid on the polished surface [0090]; examples of the organic solvent include glycol, glycol monoether, glycol diether, alcohol, ester carbonate, lactone, ether, ketone, phenol, dimethylformamide, n-methylpyrrolidone, ethyl acetate, ethyl lactate [0091] and content of the organic solvent may preferably be 0.1 to 95 parts by mass relative to 100 parts by mass of the CMP polishing liquid [0092]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Kanamaru et al’s teaching of introducing the organic solvent into Sameshima et al’s teaching for improving wettability of the polishing solution as taught by Kanamaru et al.	

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima et al (US 2003/0203624) in view of Kanamaru et al (US 2012/0094491) as applied to claims 1 and 14-15 above, and further in view of Park et al (US 2018/0100128).
Sameshima et al disclose above except the specified pH adjusting agent being used as a base that is free of a metal ion, and a acid is not a saturated carboxylic acid or a hydrogen halide.
However, Park et al disclose a composition having a pH adjusting agent (acid or base) to control the pH of the composition from about 7 to about 11 [0056]. In general, the pH adjusting agent is free of any metal ion (except for a trace amount of metal ion impurities). Suitable metal ion free pH adjusting agents include ammonium hydroxide, , monoamines (including alkanolamines), imines (such as 1,8-diazabicyclo[5.4.0]-7-undecene (DBU) and 1,5-diazabicyclo[4.3.0]-5-nonene), and guanidine salts (such as guanidine carbonate) [0058] and [0061]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Park et al’s teaching of pH- adjusting agent into modified Sameshima et al’s teaching for efficiently controlling the pH of a solution for effective cleaning as is typically known in the art as taught by Park et al.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima et al (US 2003/0203624) in view of Ichige et al (US 2014/0370707).
Sameshima et al disclose a composition capable of using an etching solution comprising an oxidizer, an organic acid and a metal corrosion inhibitor, such as benzotriazole (BTA) and water [0023].
Sameshima et al also disclose that the organic acid comprises fumaric acid [0029].
Sameshima et al appears to disclose that the composition may not include a fluoride and a polymer containing compound; and therefore, the composition is free of such compounds.
Unlike the instant invention, Sameshima et al fail to disclose the pH of the composition is at most 3.8 and the pH is at most 3.5 as of the instant claim 27.
However, Sameshima et al disclose the pH of the composition is within a range from 4.0 to 7.0 [0029]. It is noted that the lowest point of the disclosed pH of 4 is very close enough of the claimed at most 3.5 or at most 3.8. The claimed pH of 3.8 of 3.5 is obvious over the pH range taught by Sameshima et al because they are close enough that one of ordinary skill in the art would have expected them to have the same properties. See MPEP 2144.05.I.
Additionally, Ichige et al disclose a composition comprising oxidizing agent [0057], corrosion inhibitor [0036] having a pH range within 2-6 [0017]; and the pH is preferably adjusted to 2 or higher, from the viewpoint of making suppression of etching easier. In addition, pH is preferably 6 or less, from the viewpoint of generating sufficient polishing rates against metal, more preferably 5 or less. pH is preferably in a range of 2 to 6 [0055]; and aforesaid range overlaps the claimed range, and overlapping ranges are prima facie obvious, MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Ichige et al’s teaching of using lower pH range of the composition into Sameshima et al’s teaching for controlling sufficient polishing rate as taught by Ichige et al.	
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713